DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 9, 25 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1, 4, 9, 25 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving, by a first terminal, a sharing request from a second terminal at a first time of the first terminal; determining, by the first terminal, a preset sharing condition, content, and a specified sharing user according to the sharing request, wherein the preset sharing condition is not met at the first time; determining, by the first terminal, that the preset sharing condition according to the sharing request is met based on a current time of the first terminal and a current geographic location of the first terminal, wherein the current time of the first terminal is subsequent to the first time; and sharing, by the first terminal responsive to determining that the preset sharing condition according to the sharing request is met, the content with the specified sharing user, wherein the preset sharing condition is that the current time of the first terminal is a preset time or within a preset time range and the current geographic location of the first terminal is a preset geographic location or within a preset geographic location range”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner considered the references disclosed in Applicant’s QPIDS filing dated 11/29/2021, but found that none of the references taught the subject matter as claimed; the references teach sharing based on a schedule, but do not teach sharing after receiving a sharing request.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEON Y TSENG/Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441